DETAILED ACTION
This office action is in response to communication filed on November 30, 2021.

Response to Amendment
Amendments filed on November 30, 2021 have been entered.
The specification has been amended.
Claims 1-13, 19-21 and 24-25 have been amended.
Claims 1-25 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 11/30/2021, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection to the specification has been withdrawn. However, upon further consideration, new objections to the specification are raised below.

Applicant’s arguments, see Remarks (p. 9-11), filed on 11/30/2021, with respect to the objections to claims 1-13, 19-21 and 24-25 have been fully considered. In view of the amendments, the objections to the claims have been withdrawn. However, upon further consideration, new objections to the claims are raised below.

Applicant’s arguments, see Remarks (p. 11-15), filed on 11/30/2021, with respect to the rejections of claims 1-25 under 35 U.S.C. 103  have been fully considered but are moot in view of new grounds of rejection. 

Applicant argues (p. 12) that Borgstadt fails to teach or suggest, that the control handle is a knob on an operator control panel, and that the mechanical control interface includes a coupler having an engagement structure with plates that exert pressure on the front and back sides of the knob as recited by amended claim 1 (see also arguments (p. 12-13) regarding Borgstadt and Sanchez failing to disclose similar limitations in claims 12 and 20).
This argument is not persuasive.
The examiner submits that while neither reference explicitly discloses the control handle being a “knob”, Sanchez (WO 2016149525 A1, IDS record) teaches an automated band brake drawworks system (mechanical control interface) including an actuator having a motor, and a band brake handle (control handle - analogous to knob) coupled to the actuator by a detachable latch (engaging structure, see Sanchez Fig. 1, item 108), the actuator moving the band brake handle based on control inputs that adjust the force applied to the actuator (see rejection below), while Poljakov (RU 2360862 C2) teaches a control panel of a drawworks including levers (analogous to knob) of the brake control system, which are used to operate the drawworks by moving the levers from one position to another (see rejection below).
Furthermore, the examiner submits that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, section III).
Based on this, the examiner submits that it would have been obvious to arrive to the claimed invention based on the teachings of the prior art of record, and the knowledge of one of ordinary skill in the art.

Specification
The disclosure is objected to because of the following informalities:
[0039]: Language “The control parameter may specify, for example, rotation speed of the drill string 108 , pressure of the drilling fluid in the 116, weight on the 114, or other control parameter of the rig 100” should read “The control parameter may specify, for example, rotation speed of the drill string 108 , pressure of the drilling fluid in the 116, weight on the drill bit 114, or other control parameter of the rig 100” in accordance to the description of item 114 (see specification at [0026]).
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim language should read “The universal rig control interface of claim 1, wherein the coupler is configured to transfer force from the actuator to the control handle”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language should read “The method of claim 12, further comprising communicating, .
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim language “mounting a coupler on a mechanical control handle of the rig; wherein: movement of the mechanical control handle changes a signal that controls a tool of the rig” should read “mounting a coupler on a .
Appropriate correction is required.

Examiner’s Note
Claims 1-25 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine, reflects an improvement to other technology or technical field, as well as effects a transformation or reduction of a particular article to a different state or thing, therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 12 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine, reflects an improvement to other technology or technical field, as well as effects a transformation or reduction of a particular article to a different state or thing, therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine, reflects an improvement to other technology or technical field, as well as Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-11, 13-19 and 21-25, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-8, 12-14, 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Borgstadt (US 20090308603 A1, IDS record), hereinafter ‘Borgstadt’, in view of Sanchez (WO 2016149525 A1, IDS record), hereinafter ‘Sanchez’, and in further view of Poljakov (RU 2360862 C2, see translation), hereinafter ‘Poljakov’.
Regarding claim 1. (Currently Amended)
Borgstadt discloses:
A universal rig control interface (Fig. 1, item 8 – “control system architecture”, [0040]-[0041]: a control system architecture is employed to manipulate a physical system (e.g., work string for drilling a wellbore, see [0046]) (see also Fig. 6, [0072]-[0073] regarding a manipulator control system, which is part of the control system architecture, automatically controlling a physical system (Fig. 1, item 70) through a manipulator physical system interface)), comprising: 
a plurality of interface systems (Fig. 1, items 20a-c, 40a-c, 60a-c – “Manipulator Controller”, “Drive Modulator” and “Manipulator Physical System” ), each of the plurality of interface systems configured to manipulate a rig tool (Fig. 1, item 70 – “Manipulated Physical System”) based on a signal received from an automated rig control system (Fig. 1, item 10 –“System Controller”, [0041]-[0043], [0046]: the system controller sends a manipulator controller command signal to the manipulator controllers, which output a drive modulator command signal to the drive modulators, which send a manipulator physical system command signal to the manipulator physical systems for controlling the manipulated physical system), the plurality of interface systems comprising: 
a mechanical control interface (Fig. 1, items 60a-c – “Manipulator Physical System”, [0046]: manipulator physical systems include actuators, motors, lever arms, etc.).

Borgstadt does not disclose:
a mechanical control interface comprising: 
an actuator configured to mechanically move a control handle from a first position to a second position responsive to the signal; and
a coupler comprising: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle, wherein the control handle is a knob mounted on an operator control panel.

Regarding a mechanical control interface comprising: an actuator configured to mechanically move a control handle from a first position to a second position responsive to the signal; and a coupler comprising: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle, Sanchez teaches:
“The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 an automated band brake drawworks system (mechanical control interface) includes an actuator having a motor, the actuator being coupled to a band brake handle (control handle) by a detachable latch (engaging structure));
“In certain embodiments, electric linear actuator 110 (or the motor operatively coupled thereto) may be operatively coupled to a motor drive 112, which in turn may be operatively coupled to the controller 114. Motor drives suitable for used in accordance with the present disclosure include, but are not limited to, servo drives, stepper drive, and/or variable frequency drives. In such embodiments, the motor drive 112 may control the speed and/or torque of the motor that drives the electric linear actuator 110 based on one or more control inputs from a controller 114” (p. 5, par. 2: actuator is coupled to a motor drive for controlling the actuator based on control inputs from a controller); 
“In certain embodiments, the motor drive 112 adjusts the acceleration of, the speed of, and/or the force applied by the electric linear actuator 110 to move the band brake handle 106 and/or the band brake shaft 105” (p. 5, par. 3: the motor drive adjusts the force (analogous to pressure) applied to the actuator to move the band brake handle (control handle)); and
“In certain embodiments, the band brake handle 106 and/or the band brake shaft 105 may be detached from the electric linear actuator 110 using the detachable latch 108 the band brake handle (control handle) can be detached from the actuator using the detachable latch (engaging structure) for manual operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez to incorporate a mechanical control interface comprising: an actuator configured to mechanically move a control handle from a first position to a second position responsive to the signal; and a coupler comprising: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle, in order to automatically control the band brake handle of a drilling drawworks based on process conditions, resulting in more efficient and safe drilling and tripping operations, as well as directly engaging the band brake handle with the band brake control apparatus while maintaining the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 3 and 5). 

Regarding the control handle is a knob mounted on an operator control panel, Poljakov teaches:
“The drawworks comprises a drum 1, a drive 2, a brake of a drum 3, a brake for turning on the rotation of a drum 4, control brake systems 5, a control panel 6 including a base 7, a rack 8, a bar 9, and levers 10, 11 of the brake control systems … The device operates as follows. When the rotation of the drum is turned on, the drum brake must be released, and, conversely, when braking the winch drum, the rotation drive must be switched off. This is achieved by alternating operation of the brakes 3, 4, which, through a control panel of a drawworks includes levers (analogous to knob) of the brake control system, which are used to operate the drawworks by moving the levers from one position to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, and in further view of Poljakov, to incorporate the control handle as a knob mounted on an operator control panel, in order to provide increased reliability of drawworks’ design, while ensuring the safety of hoisting operations, as discussed by Poljakov (p. 1, Abstract; p. 2, lines 19-21). 

Regarding claim 2. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
the coupler is configured to transfer force from the actuator to the control handle.  

Sanchez further teaches:
“In certain embodiments, the motor drive 112 adjusts the acceleration of, the speed of, and/or the force applied by the electric linear actuator 110 to move the band brake handle 106 and/or the band brake shaft 105” (p. 5, par. 3: the motor drive adjusts the force applied to the actuator to move the band brake handle (control handle), the actuator being coupled to the band brake handle (control handle) by a detachable latch (coupler, see p. 4, last par.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to configure the coupler to transfer force from the actuator to the control handle, in order to automatically control the band brake handle of a drilling drawworks based on process conditions, resulting in more efficient and safe drilling and tripping operations, as well as directly engaging the band brake handle with the band brake control apparatus while maintaining the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 3 and 5).

Regarding claim 3. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 2 as described above.
Borgstadt does not disclose:
the coupler is configured to allow manual manipulation of the control handle.  

	Sanchez further teaches:
“The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake an automated band brake drawworks system for drilling wellbores in subterranean formations (see p. 1, par. 1) includes a band brake handle (control handle) that is connected to an actuator through a detachable latch (coupler)); and
“In certain embodiments, the band brake handle 106 and/or the band brake shaft 105 may be detached from the electric linear actuator 110 using the detachable latch 108 and the band brake handle 106 and/or the band brake shaft 105 may be manually operated” (p. 6, par. 1: by disengaging the band brake handle (control handle) from the actuator using the detachable latch (coupler), the band brake handle (control handle) can be manually operated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to configure the coupler to allow manual manipulation of the control handle, in order to maintain the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 5).

Regarding claim 4. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
the actuator is a stepper motor.


“The electric linear actuator 110 may be operatively coupled to a motor (not shown in FIG. 1). In certain embodiments, the motor may be internal to the electric linear actuator 110. Motors suitable for use in accordance with the present disclosure include, but are not limited to, AC motors, stepper motors, and servo motors” (p. 4, last par – p. 5, par. 1: the actuator part of the automated band brake drawworks system can include stepper motors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to configure the actuator as a stepper motor, in order to provide precise control of the drilling operations, as discussed by Sanchez (p. 3, par. 4).

Regarding claim 5. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 1 as described above.
Borgstadt does not explicitly disclose:
the mechanical control interface further comprises a sensor configured to measure a position of the control handle.  

However, Borgstadt teaches:
“In this embodiment, velocity and position sensors coupled to one or both of the first and second hydraulic actuator 110-a, b and pressure and flow sensors coupled to a first rod side hydraulic line 112-a (not shown) and a first piston side hydraulic line 114-a position sensors are coupled to actuators in order to obtain position information (see [0006] and claim 17)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to incorporate the mechanical control interface further comprising a sensor configured to measure a position of the control handle, in order to implement a control system architecture that improves the control provided by human operators by automatically controlling a plurality of manipulators to operate a wellbore work string in a wellbore to accomplish a wellbore servicing job, as discussed by Borgstadt ([0004], [0041]).

Regarding claim 7. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 1 as described above.
Borgstadt does not explicitly disclose:
the mechanical control interface further comprises a hydraulic system coupled to the actuator and configured to transfer force from the actuator to the control handle.  

However, Borgstadt teaches:
“Turning now to FIG. 2A, a single actuator hydraulic system 100 is described. The single actuator hydraulic system 100 comprises a hydraulic pump 102, a directional flow valve 104, a hydraulic pressure supply line 106, a hydraulic return line 107, a a hydraulic system includes among others, a hydraulic pump and a hydraulic fluid reservoir coupled to a hydraulic actuator, which is operated based on pressurized flow of hydraulic fluid from the reservoir, by exerting forces on the rod included in the hydraulic actuator).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to incorporate the mechanical control interface further comprising a hydraulic system coupled to the actuator and configured to transfer force from the actuator to the control handle, in order to implement a control system architecture that improves the control provided by human operators by automatically controlling a plurality of manipulators to operate a wellbore work string in a wellbore to accomplish a wellbore servicing job, as discussed by Borgstadt ([0004], [0041]).

Regarding claim 8. (Currently Amended)

Borgstadt does not disclose:
the actuator is mounted on the control handle.  

	Sanchez further teaches:
“The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake handle 106 and/or the band brake shaft 105 and detachably coupled to the electric linear actuator 110” (p. 4, par. 3: an automated band brake drawworks system for drilling wellbores in subterranean formations (see p. 1, par. 1) includes an actuator connected to (mounted on) a band brake handle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to mount the actuator on the control handle, in order to provide precise control of the drilling operations, as discussed by Sanchez (p. 3, par. 4).

Regarding claim 12. (Currently Amended)
Borgstadt discloses:
a method for controlling a work string is presented), comprising: 
measuring, by an automated rig control system (Fig. 1, item 8 – “control system architecture”), a rig control parameter ([0070]: different sensors, part of the control system architecture, are coupled to the system in order to obtain corresponding information (see for example [0006], [0008]));
determining, by the automated rig control system, based on the measured rig control parameter, a change to a value of the rig control parameter ([0067], [0076]: feedback values based on sensor information are input into the controller in order to determine commands for operation of work string); 
activating, by the automated rig control system, a motor responsive to the determining ([0076], [0081]: a drive signal based on feedback values is applied to control a motor that drives the hydraulic pump (see also [0009])).

Borgstadt does not explicitly disclose:
applying rotation of the motor to mechanically move a control handle of the rig via a coupler that engages the control handle, wherein the coupler comprises: 
an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle, wherein the control handle is a knob mounted on an operator control panel; and 
measuring, by a sensor coupled to the control handle, a position of the control handle.  


“The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake handle 106 and/or the band brake shaft 105 and detachably coupled to the electric linear actuator 110. The electric linear actuator 110 may be operatively coupled to a motor (not shown in FIG. 1). In certain embodiments, the motor may be internal to the electric linear actuator 110. Motors suitable for use in accordance with the present disclosure include, but are not limited to, AC motors, stepper motors, and servo motors” (p. 4, last par. – p. 5, par. 1: an automated band brake drawworks system, for drilling wellbores in subterranean formations (see p. 1, par. 1), includes an actuator having a motor, the actuator being coupled to a band brake handle (control handle) by a detachable latch (engaging structure));
“In certain embodiments, electric linear actuator 110 (or the motor operatively coupled thereto) may be operatively coupled to a motor drive 112, which in turn may be operatively coupled to the controller 114. Motor drives suitable for used in accordance with the present disclosure include, but are not limited to, servo drives, stepper drive, and/or variable frequency drives. In such embodiments, the motor drive 112 may control actuator is coupled to a motor drive for controlling the actuator based on control inputs from a controller); 
“In certain embodiments, the motor drive 112 adjusts the acceleration of, the speed of, and/or the force applied by the electric linear actuator 110 to move the band brake handle 106 and/or the band brake shaft 105” (p. 5, par. 3: the motor drive adjusts the force (analogous to pressure) applied to the actuator to move the band brake handle (control handle)); and
“In certain embodiments, the band brake handle 106 and/or the band brake shaft 105 may be detached from the electric linear actuator 110 using the detachable latch 108 and the band brake handle 106 and/or the band brake shaft 105 may be manually operated” (p. 6, par. 1: the band brake handle (control handle) can be detached from the actuator using the detachable latch (engaging structure) for manual operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez to apply rotation of the motor to mechanically move a control handle of the rig via a coupler that engages the control handle, wherein the coupler comprises: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle, in order to automatically control the band brake handle of a drilling drawworks based on process conditions, resulting in more efficient and safe drilling and tripping operations, as well as directly engaging the band brake handle with the band brake control apparatus while maintaining the ability to operate the 

Regarding the control handle is a knob mounted on an operator control panel, Poljakov teaches:
“The drawworks comprises a drum 1, a drive 2, a brake of a drum 3, a brake for turning on the rotation of a drum 4, control brake systems 5, a control panel 6 including a base 7, a rack 8, a bar 9, and levers 10, 11 of the brake control systems … The device operates as follows. When the rotation of the drum is turned on, the drum brake must be released, and, conversely, when braking the winch drum, the rotation drive must be switched off. This is achieved by alternating operation of the brakes 3, 4, which, through the control systems 5, are activated by moving the brake levers from one extreme position to another” (p. 1, last line – p. 2, line 11: a control panel of a drawworks includes levers (analogous to knob) of the brake control system, which are used to operate the drawworks by moving the levers from one position to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, and in further view of Poljakov, to incorporate the control handle as a knob mounted on an operator control panel, in order to provide increased reliability of drawworks’ design, while ensuring the safety of hoisting operations, as discussed by Poljakov (p. 1, Abstract; p. 2, lines 19-21). 


“In this embodiment, velocity and position sensors coupled to one or both of the first and second hydraulic actuator 110-a, b and pressure and flow sensors coupled to a first rod side hydraulic line 112-a (not shown) and a first piston side hydraulic line 114-a (not shown) connected in parallel to the first and second hydraulic actuators 110-a, b may be coupled to the controller 202 as the first feedback vector 230” ([0070]: position sensors are coupled to actuators in order to obtain position information (see [0006] and claim 17)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to measure, by a sensor coupled to the control handle, a position of the control handle, in order to implement a control system architecture that improves the control provided by human operators by automatically controlling a plurality of manipulators to operate a wellbore work string in a wellbore to accomplish a wellbore servicing job, as discussed by Borgstadt ([0004], [0041]).

Regarding claim 13. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 12 as described above.
Borgstadt does not explicitly disclose:
transferring force to the control handler via a coupler that engages the control handle.  

Sanchez further teaches:
“In certain embodiments, the motor drive 112 adjusts the acceleration of, the speed of, and/or the force applied by the electric linear actuator 110 to move the band brake handle 106 and/or the band brake shaft 105” (p. 5, par. 3: the motor drive adjusts the force applied to the actuator to move the band brake handle (control handle), the actuator being coupled to the band brake handle (control handle) by a detachable latch (coupler, see p. 4, last par.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to transfer force to the control handler via a coupler that engages the control handle, in order to automatically control the band brake handle of a drilling drawworks based on process conditions, resulting in more efficient and safe drilling and tripping operations, as well as directly engaging the band brake handle with the band brake control apparatus while maintaining the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 3 and 5).

Regarding claim 14. (Original)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 13 as described above.
Borgstadt does not explicitly disclose:
disengaging the coupler from the motor; and manually moving the control handle.  

	Sanchez further teaches:
“The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake handle 106 and/or the band brake shaft 105 and detachably coupled to the electric linear actuator 110” (p. 4, par. 3: an automated band brake drawworks system for drilling wellbores in subterranean formations (see p. 1, par. 1) includes a band brake handle (control handle) that is connected to an actuator through a detachable latch (coupler)); and
“In certain embodiments, the band brake handle 106 and/or the band brake shaft 105 may be detached from the electric linear actuator 110 using the detachable latch 108 and the band brake handle 106 and/or the band brake shaft 105 may be manually operated” (p. 6, par. 1: by disengaging the band brake handle (control handle) from the actuator using the detachable latch (coupler), the band brake handle (control handle) can be manually operated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to configure the coupler to allow manual manipulation of the control handle, in order to maintain the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 5).

Regarding claim 16. (Original)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 12 as described above.
Borgstadt does not explicitly disclose:
transferring force from the motor to the control handle via hydraulic fluid.  

However, Borgstadt teaches:
“Turning now to FIG. 2A, a single actuator hydraulic system 100 is described. The single actuator hydraulic system 100 comprises a hydraulic pump 102, a directional flow valve 104, a hydraulic pressure supply line 106, a hydraulic return line 107, a hydraulic fluid reservoir 108, a hydraulic supply line 109, a hydraulic actuator 110, a rod side hydraulic line 112, a piston side hydraulic line 114, a first counterbalance valve 115-a, and a second counterbalance valve 115-b. In an embodiment, the hydraulic pump 102 provides pressurized flow of hydraulic fluid at an effective pressure and rate of flow to drive the hydraulic actuator 110 according to operational control regimes … The hydraulic actuator 110 comprises a rod 116 attached to a piston 118 … By directing hydraulic fluid at different pressures into the rod side chamber 120 from the rod side hydraulic line 112 and into the piston side chamber 122 from the piston side hydraulic line 114, the rod 116 is driven under force in different directions” ([0047]-[0049]: a hydraulic system includes among others, a hydraulic pump that is driven by a motor (see [0081]) and a hydraulic fluid reservoir coupled to a hydraulic actuator, which is operated based on pressurized flow of hydraulic fluid from the reservoir, by exerting forces on the rod included in the hydraulic actuator).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to transfer force from the motor to the control handle via hydraulic fluid, in order to implement a control system architecture that improves the control provided by human operators by automatically controlling a plurality of manipulators to operate a wellbore work string in a wellbore to accomplish a wellbore servicing job, as discussed by Borgstadt ([0004], [0041]).

Regarding claim 20. (Currently Amended)
Borgstadt discloses:
A method for automating control of a rig (Fig. 17, [0037]: a method for controlling a work string is presented), comprising:
connecting an automated rig control system (Fig. 1, item 8 – “control system architecture”) to the electric motor ([0046]: manipulator physical system includes electric motor actuated screw jacks, which are operated in response to the command signals received from the system controller in order to raise or lower a wellbore work string in and out of a wellbore (see [0041]-[0043])); 
monitoring, by the automated rig control system (Fig. 1, item 8 – “control system architecture”), a sensor that measures a value of a parameter of the tool ([0070]: different sensors, part of the control system architecture, are coupled to the system in order to obtain corresponding information (see for example [0006], [0008])); 
feedback values based on sensor information are input into the controller in order to determine commands for operation of work string); 
activating the electric motor responsive to the signal ([0076], [0081]: a drive signal based on feedback values is applied to control a motor that drives the hydraulic pump (see also [0009])).

Borgstadt does not explicitly disclose:
mounting a coupler on a mechanical control handle of the rig; wherein: 
movement of the mechanical control handle changes a signal that controls a tool of the rig;
the control handle is a knob mounted on an operator control panel; and 
the coupler comprises: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the knob;
connecting an electric motor to the coupler; and
moving, by the electric motor, the control handle to change the value of the parameter of the tool.  

Regarding mounting a coupler on a mechanical control handle of the rig; wherein: movement of the mechanical control handle changes a signal that controls a tool of the rig; the coupler comprises: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle; 
“FIG. 1 depicts an automated band brake drawworks system 100 in accordance with illustrative embodiments of the present disclosure. The automated band brake drawworks system 100 may comprise a drawworks drum 102 and a band brake 104 ... In certain embodiments, the band brake 104 may comprise a band brake shaft 105 and a band brake handle 106. The band brake 104 is anchored at one end, and is movable at its other end through a connection via the band brake shaft 105 to the band brake handle 106. The band brake handle 106 is arranged such that when the band brake handle 106 is lifted, the band brake 104 is released from engagement with the drawworks drum 102. Releasing the band brake 104 enables the drawworks drum 102 to rotate such that gravity can draw a drill string wound around the drawworks drum 102 (not illustrated herein) down into a wellbore. The linear motion of the drill string wound around the drawworks drum 102 is converted into axial rotation of the drawworks drum 102. Lowering or releasing the band brake handle 106 causes the band brake 104 to engage with the drawworks drum 102 and the rotation of the drawworks drum 102 is slowed or stopped. Alternatively, the band brake 104 can be controlled in a similar manner using the band brake shaft 105. The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake handle 106 and/or the band brake shaft 105 and detachably coupled to the electric an automated band brake drawworks system, for drilling wellbores in subterranean formations (see p. 1, par. 1), includes an actuator having a motor, the actuator being coupled to (mounted on) a band brake handle (control handle) by a detachable latch (engaging structure), the movement of the band brake handle (control handle) enabling rotation of drawworks drum (tool of the rig));
“The electric linear actuator 110 may be operatively coupled to a motor (not shown in FIG. 1). In certain embodiments, the motor may be internal to the electric linear actuator 110. Motors suitable for use in accordance with the present disclosure include, but are not limited to, AC motors, stepper motors, and servo motors” (p. 4, last par – p. 5, par. 1: the actuator part of the automated band brake drawworks system can include stepper motors);
“In certain embodiments, electric linear actuator 110 (or the motor operatively coupled thereto) may be operatively coupled to a motor drive 112, which in turn may be operatively coupled to the controller 114. Motor drives suitable for used in accordance with the present disclosure include, but are not limited to, servo drives, stepper drive, and/or variable frequency drives. In such embodiments, the motor drive 112 may control the speed and/or torque of the motor that drives the electric linear actuator 110 based on one or more control inputs from a controller 114” (p. 5, par. 2: actuator is coupled to a motor drive for controlling the actuator based on control inputs from a controller); and
“The motor drive 112 may be operatively coupled to the controller 114 to receive the control signal such that the motor drive 112 operates the electric linear actuator 110 and/or the motor operatively coupled thereto to move the band brake handle 106 and/or the band brake shaft 105. In certain embodiments, the motor drive 112 adjusts the the motor drive adjusts the force (analogous to pressure) applied to the actuator to move the band brake handle (control handle)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez to mount a coupler on a mechanical control handle of the rig; wherein: movement of the mechanical control handle changes a signal that controls a tool of the rig; the coupler comprises: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle; connecting an electric motor to the coupler; and moving, by the electric motor, the control handle to change the value of the parameter of the tool, in order to automatically control the band brake handle of a drilling drawworks based on process conditions, resulting in more efficient and safe drilling and tripping operations, as well as directly engaging the band brake handle with the band brake control apparatus while maintaining the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 3 and 5). 

Regarding he control handle is a knob mounted on an operator control panel, Poljakov teaches:
“The drawworks comprises a drum 1, a drive 2, a brake of a drum 3, a brake for turning on the rotation of a drum 4, control brake systems 5, a control panel 6 including a base 7, a rack 8, a bar 9, and levers 10, 11 of the brake control systems … The device a control panel of a drawworks includes levers (analogous to knob) of the brake control system, which are used to operate the drawworks by moving the levers from one position to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, and in further view of Poljakov, to incorporate the control handle as a knob mounted on an operator control panel, in order to provide increased reliability of drawworks’ design, while ensuring the safety of hoisting operations, as discussed by Poljakov (p. 1, Abstract; p. 2, lines 19-21). 

Regarding claim 21. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 20 as described above.
Borgstadt does not explicitly disclose:
measuring a position of the control handle by a second sensor attached to the coupler.  

However, Borgstadt teaches:
position sensors are coupled to actuators in order to obtain position information (see [0006], claim 17)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to measure a position of the control handle by a second sensor attached to the coupler, in order to implement a control system architecture that improves the control provided by human operators by automatically controlling a plurality of manipulators to operate a wellbore work string in a wellbore to accomplish a wellbore servicing job, as discussed by Borgstadt ([0004], [0041]).

Claims 6, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Borgstadt, in view of Sanchez and Poljakov, and in further view of Power (US 20040195004 A1, IDS record), hereinafter ‘Power’.
Regarding claim 6. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 1 as described above.
Borgstadt does not disclose:


	Power teaches:
“In the present embodiment, the automatic control system includes an electric servo motor 150 coupled to the brake handle 154 by a cable 152. The cable 154 may include a quick release 152A or the like of types well known in the art as a safety feature. A rotary encoder 166 is rotationally coupled to the drum 162. The encoder 166 generates a signal related to the rotational position of the drum 162. Both the servo motor 150 and the encoder 166 are operatively coupled to a controller 168, which may reside in the recording unit (12 in FIG. 1) or elsewhere on the drilling rig” ([0030]: an electric servo motor (actuator) is coupled to a brake handle by a cable (flexible shaft)); and
“The controller 168 determines, at a selected calculation rate, the rotational speed of the drum 162 by measuring the rate at which pulses from the encoder 166 are detected. In the present embodiment, controller 168 is programmed to operate a proportional integral derivative (PID) control loop, such that the servo motor 150 is operated to move the brake handle 154 if the calculated drum 162 rotation speed is different than a value determined by a control input” ([0032]: a controller calculates rotational speed of a drum for drilling operations (see abstract, [0003]), with the servo motor operated to transfer movement to the brake handle based on this rotational speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Power, to configure the mechanical control interface 

Regarding claim 15. (Original)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 12 as described above.
Borgstadt does not disclose:
transferring force from the motor to the control handle via a flexible shaft.  

	Power teaches:
“In the present embodiment, the automatic control system includes an electric servo motor 150 coupled to the brake handle 154 by a cable 152. The cable 154 may include a quick release 152A or the like of types well known in the art as a safety feature. A rotary encoder 166 is rotationally coupled to the drum 162. The encoder 166 generates a signal related to the rotational position of the drum 162. Both the servo motor 150 and the encoder 166 are operatively coupled to a controller 168, which may reside in the recording unit (12 in FIG. 1) or elsewhere on the drilling rig” ([0030]: an electric servo motor is coupled to a brake handle by a cable (flexible shaft)); and
“The controller 168 determines, at a selected calculation rate, the rotational speed of the drum 162 by measuring the rate at which pulses from the encoder 166 are detected. In the present embodiment, controller 168 is programmed to operate a proportional integral derivative (PID) control loop, such that the servo motor 150 is operated to move a controller calculates rotational speed of a drum for drilling operations (see abstract, [0003]), with the servo motor operated to transfer movement to the brake handle based on this rotational speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Power, to transfer force from the motor to the control handle via a flexible shaft, in order to enhance drilling operating power, as discussed by Power ([0042]).

Regarding claim 22. (Original)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 20 as described above.
Borgstadt does not explicitly disclose:
connecting the electric motor to the coupler comprises connecting the electric motor to the coupler via a flexible shaft or hydraulic fluid.  

	Power teaches:
“In the present embodiment, the automatic control system includes an electric servo motor 150 coupled to the brake handle 154 by a cable 152. The cable 154 may include a quick release 152A or the like of types well known in the art as a safety feature. A rotary encoder 166 is rotationally coupled to the drum 162. The encoder 166 generates a signal related to the rotational position of the drum 162. Both the servo motor 150 and an electric servo motor is coupled to a brake handle by a cable (flexible shaft)); and
“The controller 168 determines, at a selected calculation rate, the rotational speed of the drum 162 by measuring the rate at which pulses from the encoder 166 are detected. In the present embodiment, controller 168 is programmed to operate a proportional integral derivative (PID) control loop, such that the servo motor 150 is operated to move the brake handle 154 if the calculated drum 162 rotation speed is different than a value determined by a control input” ([0032]: a controller calculates rotational speed of a drum for drilling operations (see abstract, [0003]), with the servo motor operated to transfer movement to the brake handle based on this rotational speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Power, to connect the electric motor to the coupler comprising connecting the electric motor to the coupler via a flexible shaft or hydraulic fluid, in order to enhance drilling operating power, as discussed by Power ([0042]).

Claims 9-10, 17-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Borgstadt, in view of Sanchez and Poljakov, and in further view of Dower (US 3893525 A, IDS record), hereinafter ‘Dower’.
Regarding claim 9. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 1 as described above.

an electrical analog control interface comprising a relay configured to: 
while contacts of the relay are in a first position: 
electrically connect the automated rig control system to a tool controller; 
route a first analog control signal from the automated rig control system to the tool controller; and 
electrically isolate a legacy rig control system from the tool controller; and 
while contacts of the relay are in a second position: 
electrically isolate the automated rig control system from the tool controller; 
electrically connect the legacy rig control system to the tool controller; and 
route a second analog control signal from the legacy rig control system to the tool controller.  

	Dower teaches:
“Also located at the station 61 is a direct control means 84, a setpoint control means 85 and a computer control means 86. The direct control means 84 is connected to a switch means 87a. The switch means 87a connects one of three switch contacts “D”, “M” or “A” to the direct control means 84. Switch contacts D, M and A respectively stand for Digital, Manual and Analog control. The digital and manual contacts D and M are electrically connected to one another. The contact D connects is operated by the computer 86. The switch 118 has a “set-point” contact and a “Direct” contact. In the position of the switch illustrated, the set-point control means 85 is connected by the digital and analog contacts of the switch 87a to the direct controller 84. The direct remote computer (Fig. 4, item 85 – analogous to legacy rig controller) or remote computer (Fig. 4, item 86 – analogous to automated rig control system) are connected to direct control means (Fig. 4, item 84 – analogous to tool controller) by a switch device (Fig. 4, item 118 – analogous to relay) in order to operate rig site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Dower, to incorporate an electrical analog control interface comprising a relay configured to: while contacts of the relay are in a first position: electrically connect the automated rig control system to a tool controller; route a first analog control signal from the automated rig control system to the tool controller; and electrically isolate a legacy rig control system from the tool controller; and while contacts of the relay are in a second position: electrically isolate the automated rig control 

Regarding claim 10. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
a pneumatic control interface, comprising: a pneumatic valve configured to: 
route a first pneumatic signal from the automated rig control system to a tool controller while the pneumatic valve is in a first position; and 
route a second pneumatic signal from a legacy rig control system to the tool controller while the pneumatic valve is in a second position.

Dower teaches:
	“In FIG. 2, the present invention will be described in connection with a control for the throttles. Manually variable throttle control means 56 and 57 are respectively illustrated for each of the engines for pumps 46 and 47. The control means 54 and 55 are operable to adjust the throttle of the engines by pneumatic pressure control systems. In one of the pneumatic pressure control systems is three-way valve 58 which can be independently operated between a position where the pressure control is exerted from the manual control means 56 to a valve position where the pressure control is from a remote throttles are controlled by control means (Fig. 2, items 54 and 55, analogous to tool controller) using pneumatic pressure control systems (three-way valve) that connect to either manual control means (Fig. 2, items 56 and 57, analogous to legacy rig control) or remote control means (Fig. 2, item 60, analogous to automated rig control system)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Dower, to incorporate a pneumatic control interface, comprising: a pneumatic valve configured to: route a first pneumatic signal from the automated rig control system to a tool controller while the pneumatic valve is in a first position; and route a second pneumatic signal from a legacy rig control system to the tool controller while the pneumatic valve is in a second position, in order to provide control system for selectively controlling operating parameters in a well drilling operation from either the drilling rig or a remote control station, as discussed by Dower (col. 1, lines 4-7).

Regarding claim 17. (Original)

Borgstadt does not disclose:
setting contacts of a relay to a first position that electrically connects the automated rig control system to a tool controller, and electrically isolates a legacy rig control system from the tool controller;
routing, with the contacts in the first position, a first analog control signal, via the relay, from the automated rig control system to the tool controller;
setting the contacts of the relay to a second position that electrically isolates the automated rig control system from the tool controller, and electrically connects the legacy rig control system to the tool controller; and
routing, with the contacts in the second position, a second analog control signal, via the relay, from the legacy rig control system to the tool controller.  

Dower teaches:
“Also located at the station 61 is a direct control means 84, a setpoint control means 85 and a computer control means 86. The direct control means 84 is connected to a switch means 87a. The switch means 87a connects one of three switch contacts “D”, “M” or “A” to the direct control means 84. Switch contacts D, M and A respectively stand for Digital, Manual and Analog control. The digital and manual contacts D and M are electrically connected to one another. The contact D connects is operated by the computer 86. The switch 118 has a “set-point” contact and a “Direct” contact. In the position of the switch illustrated, the set-point control means 85 is connected by the remote computer (Fig. 4, item 85 – analogous to legacy rig controller) or remote computer (Fig. 4, item 86 – analogous to automated rig control system) are connected to direct control means (Fig. 4, item 84 – analogous to tool controller) by a switch device (Fig. 4, item 118 – analogous to relay) in order to operate rig site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Dower, to set contacts of a relay to a first position that electrically connects the automated rig control system to a tool controller, and electrically isolates a legacy rig control system from the tool controller; route, with the contacts in the first position, a first analog control signal, via the relay, from the automated rig control system to the tool controller; set the contacts of the relay to a second position that 

Regarding claim 18. (Original)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 12 as described above.
Borgstadt does not disclose:
setting a pneumatic valve to route a first pneumatic signal from the automated rig control system to a tool controller; 
providing the first pneumatic signal to the tool controller via the pneumatic valve; and 
setting the pneumatic valve to route a second pneumatic signal from a legacy rig control to the tool controller; and 
providing the second pneumatic signal to the tool controller via the pneumatic valve.  

Dower teaches:
	“In FIG. 2, the present invention will be described in connection with a control for the throttles. Manually variable throttle control means 56 and 57 are respectively throttles are controlled by control means (Fig. 2, items 54 and 55, analogous to tool controller) using pneumatic pressure control systems (three-way valve) that connect to either manual control means (Fig. 2, items 56 and 57, analogous to legacy rig control) or remote control means (Fig. 2, item 60, analogous to automated rig control system)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Dower, to set a pneumatic valve to route a first pneumatic signal from the automated rig control system to a tool controller; provide the first pneumatic signal to the tool controller via the pneumatic valve; and set the pneumatic valve to route a second pneumatic signal from a legacy rig control to the tool controller; and provide the second pneumatic signal to the tool controller via the 

Regarding claim 23. (Original)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 20 as described above.
Borgstadt does not disclose:
connecting a first terminal of a relay to a conductor coupled to a tool controller; 
connecting a second terminal of the relay to a conductor coupled to the automated rig control system; and 
connecting a third terminal of the relay to a conductor coupled to a legacy rig control.  

Dower teaches:
“Also located at the station 61 is a direct control means 84, a setpoint control means 85 and a computer control means 86. The direct control means 84 is connected to a switch means 87a. The switch means 87a connects one of three switch contacts “D”, “M” or “A” to the direct control means 84. Switch contacts D, M and A respectively stand for Digital, Manual and Analog control. The digital and manual contacts D and M are electrically connected to one another. The contact D connects is operated by the computer 86. The switch 118 has a “set-point” contact and a “Direct” contact. In the position of the switch illustrated, the set-point control means 85 is connected by the remote computer (Fig. 4, item 85 – analogous to legacy rig controller) or remote computer (Fig. 4, item 86 – analogous to automated rig control system) are connected to direct control means (Fig. 4, item 84 – analogous to tool controller) by a switch device (Fig. 4, item 118 – analogous to relay) in order to operate rig site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Dower, to connect a first terminal of a relay to a conductor coupled to a tool controller; connect a second terminal of the relay to a conductor coupled to the automated rig control system; and connect a third terminal of the relay to a conductor coupled to a legacy rig control, in order to provide different 

Regarding claim 24. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 20 as described above.
Borgstadt does not disclose:
connecting an outlet of a pneumatic valve to a pneumatic inlet of a tool controller; 
connecting a first inlet of the pneumatic valve to an outlet of a voltage-to-pneumatic converter that is controlled by the automated rig control system; 
connecting a second inlet of the pneumatic valve an outlet of a pneumatic knob; 
connecting a pneumatic-to-voltage converter to the outlet of the pneumatic knob; and 
connecting a voltage output of the pneumatic-to-voltage converter to the automated rig control system. 

Dower teaches:
	“In FIG. 2, the present invention will be described in connection with a control for the throttles. Manually variable throttle control means 56 and 57 are respectively illustrated for each of the engines for pumps 46 and 47. The control means 54 and 55 are operable to adjust the throttle of the engines by pneumatic pressure control systems. In one of the pneumatic pressure control systems is three-way valve 58 which can be independently operated between a position where the pressure control is exerted from the throttles are controlled by control means (Fig. 2, items 54 and 55, analogous to tool controller) using pneumatic pressure control systems (three-way valve) that connect to either manual control means (Fig. 2, items 56 and 57, analogous to legacy rig control) or remote control means (Fig. 2, item 60, analogous to automated rig control system); examiner interprets pneumatic-voltage conversion is implied for interaction between electrical components such as controllers and pneumatic pressure control systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Dower, to connect an outlet of a pneumatic valve to a pneumatic inlet of a tool controller; connect a first inlet of the pneumatic valve to an outlet of a voltage-to-pneumatic converter that is controlled by the automated rig control system; connect a second inlet of the pneumatic valve an outlet of a pneumatic knob; connect a pneumatic-to-voltage converter to the outlet of the pneumatic knob; and connect a voltage output of the pneumatic-to-voltage converter to the automated rig control system, in order to provide control system for selectively controlling operating .

Claims 11, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Borgstadt, in view of Sanchez and Poljakov, and in further view of Tran (US 20180156031 A1, IDS record), hereinafter ‘Tran’.
Regarding claim 11. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
a digital control interface comprising a digital control bus master configured to enable communication between the automated rig control system and a tool controller via a digital control bus.  

	Tran teaches:
“FIG. 1 is a schematic view of one embodiment of a communications system in accordance with this disclosure. A surface module 102 comprising a surface fiber optic modem 106, may be located on the surface 101 of a hydrocarbon well. Communications may be exchanged between the surface module 102 and a downhole fiber optic modem 109 via a fiber optic cable 110. The downhole module 108 is communicatively coupled to the downhole fiber optic modem 109 … The downhole module 108 may include a tool bus interface 111. The tool bus interface 111 may communicatively couple the downhole module 108 to a tool bus 112. One or more tool modules, for example tool a surface module (automated rig control system) is connected to a downhole module (digital control interface) comprising a tool bus interface (digital control bus master) for establishing communications with tool modules (tool controller) (see also [0019])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Tran, to incorporate a digital control interface comprising a digital control bus master configured to enable communication between the automated rig control system and a tool controller via a digital control bus, in order to increase reliability of data transfers between the surface and downhole equipment, as discussed by Tran ([0002]).

Regarding claim 19. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 12 as described above.
Borgstadt does not disclose:
communicating, by the automated rig control system, via a digital control interface and a digital control bus, with a tool controller.  

	Tran teaches:
“FIG. 1 is a schematic view of one embodiment of a communications system in accordance with this disclosure. A surface module 102 comprising a surface fiber optic modem 106, may be located on the surface 101 of a hydrocarbon well. Communications a surface module (automated rig control system) is connected to a downhole module (digital control interface) comprising a tool bus interface (digital control bus master) for establishing communications with tool modules (tool controller) (see also [0019])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Tran, to communicate, the automated rig control system, via a digital control interface and a digital control bus, with a tool controller, in order to increase reliability of data transfers between the surface and downhole equipment, as discussed by Tran ([0002]).

Regarding claim 25. (Currently Amended)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 20 as described above.
Borgstadt does not explicitly disclose:
connecting a digital bus control circuit that is communicatively coupled to the automated rig control system to a digital control bus that is coupled to a tool controller.


“FIG. 1 is a schematic view of one embodiment of a communications system in accordance with this disclosure. A surface module 102 comprising a surface fiber optic modem 106, may be located on the surface 101 of a hydrocarbon well. Communications may be exchanged between the surface module 102 and a downhole fiber optic modem 109 via a fiber optic cable 110. The downhole module 108 is communicatively coupled to the downhole fiber optic modem 109 … The downhole module 108 may include a tool bus interface 111. The tool bus interface 111 may communicatively couple the downhole module 108 to a tool bus 112. One or more tool modules, for example tool modules 114A, 114B, 114C, may be connected to the tool bus 112” ([0016]-[0017]: a surface module (automated rig control system) is connected to a downhole module (digital control interface) comprising a tool bus interface (digital control bus master) for establishing communications with tool modules (tool controller) (see also [0019])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Tran, to connect a digital bus control circuit that is communicatively coupled to the automated rig control system to a digital control bus that is coupled to a tool controller, in order to increase reliability of data transfers between the surface and downhole equipment, as discussed by Tran ([0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HEPBURN QUINN HARRISON et al., CA 3005535 A1, METHOD, SYSTEM, AND MEDIUM FOR CONTROLLING RATE OF PENETRATION OF A DRILL BIT
Reference discloses an automatic driller configured to output a control signal to a stepper motor, which in turn adjusts a position of a brake handle. Varying the position of the brake handle correspondingly adjusts the variable force applied by band brake. 
SU, MEI-ZHEN et al., CN 208662705 U, An automatic loading and unloading chamfering machine
	Reference discloses a control panel including a motor rotating speed adjusting knob.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857